DETAILED ACTION
This action is responsive to Applicant’s Reply to Restriction dated 7/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) and Species A (drawn to the embodiment in Fig. 8) in the reply filed on 7/18/2022 is acknowledged. Applicant asserts claims 1-10 read upon the elected invention and species, and the Examiner agrees.

After searching, the Examiner has uncovered prior art applicable to claim 11 (directed to species B). As such, the Species Election part of the Restriction mailed 5/31/2022 is withdrawn, and claim 11 is included in the examination herein.

In accordance, claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.

Claim Status
Claims 1-12 are pending.
Claim 12 is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the signal line (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the limitation: “wherein a module unit is configured to be entirely detachable to divide each of the supporting shaft unit and the high frequency shield into parts in a longitudinal direction” (lines 15-16) is confusing in light of the other limitations of the claim, since it is not positively recited as a feature of the apparatus.
However, the disclosure as a whole appears to show where the module unit #63 is a component of the overall apparatus (instant Fig. 2, module unit #63). In light of this, the Examiner objects to the claim as containing confusing language, which may be amended as follows: “and a module unit, wherein the module unit is configured to be entirely detachable…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the entire claim is structured such that the true scope of the claim is unclear, even in light of the disclosure. Particularly, the language of the claim is unclear how a first mounting table unit and a second mounting table unit are supposed to include the same mounting table, shaft, and HF shield. Additionally, the phrase “are disposed in the processing chamber” is unclear since the particular elements to be disposed inside the chamber have not been clearly identified. The Examiner notes at least the HF shield appears to be located outside the processing chamber, as shown in instant Fig. 2.
In the interest of compact and expedited prosecution, the Examiner suggests amending claims 1 and claim 7 as follows:
In claim 1, recite “a first mounting table”, “a first supporting shaft unit”, and “a first high frequency shield”
In claim 7, amend the first clause to read: “further comprising: a second mounting table, a second supporting shaft unit, and a second high frequency shield, wherein the first mounting table unit and the second mounting table unit are both disposed in the processing chamber”
The Examiner interprets the claim as above for purposes of prosecution.

Regarding claim 8, the limitation: “configured to detect a rotation angle of the mounting table” (relating to the “dog”) renders the scope of the claim indefinite, even in light of the disclosure. The instant disclosure appears to only describe the “dog” as a static member that rotates with a shaft (see pars. [0084]-[0086] and Fig. 7 of the instant publication ‘637), and is devoid of any additional functionality beyond providing a reflecting surface for light emitting/receiving unit #771.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as being met by any structure that has even a partially reflective surface that can reflect light from a separate detecting unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971) in view of Li (US Pub. 2015/0129131).
Regarding claim 1, Sen teaches a plasma processing apparatus ([0066] and Fig. 2, entirety) for processing a substrate using plasma of a processing gas, comprising: a processing chamber ([0066] and Fig. 2, chamber #200) where a processing gas supply unit configured to supply the processing gas is disposed ([0068] and Fig. 2, gas distribution assembly #208); a mounting table disposed in the processing chamber ([0068] and Fig. 2, heater pedestal #228) and configured to mount thereon a substrate as a processing target ([0068], substrate processed with plasma); a supporting shaft unit configured to support the mounting table from an opposite surface of a substrate mounting surface ([0067] and Fig. 2, stem #226 extending from below the pedestal #228), having a protruding part that protrudes outside while penetrating through a wall of the processing chamber (Fig. 2, portions of the stem below the bottom wall of the chamber), and connected to a rotation mechanism configured to rotate the mounting table about an axis ([0067] and Fig. 2, drive system #203); a high frequency power supply configured to supply a high frequency power for plasma processing ([0073] and Fig. 3, RF generator #324), and a shield that covers the protruding part of the supporting shaft unit (Fig. 2, bellows and casing of drive system #203).

Sen does not appear to teach wherein the shield is a high frequency shield to suppress leakage of the high frequency power to the outside. The Examiner notes the instant disclosure describes where the HF shield characteristic stems from the conductive metal used to fabricate the shield components (par. [0063], instant publication ‘637).
However, Li teaches a high frequency shield (Li – [0020]-[0022] and Fig. 1, electromagnetic shield #14) to suppress leakage of the high frequency power to the outside (Li – [0020]-[0022], reduces the electromagnetic field caused by RF power, utilizes conductive or magnetic materials).
Sen and Li both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sen apparatus to comprise the HF shielding materials of Li in order to reduce the radio frequency EM radiation to protect sensitive internal components from damage (Li – [0022].

The limitation: “wherein a module unit is configured to be entirely detachable to divide each of the supporting shaft unit and the high frequency shield into parts in a longitudinal direction” is regarded as an intended use of the apparatus and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The Examiner notes that each and every piece of the modified Sen apparatus is “configured to be entirely detachable”, since the apparatus is a complex assembly of parts. As modified Sen teaches both the supporting shaft (see Sen) and the high frequency shield (see Li), the “module unit” is simply the bellows, bellow supports, and shaft of Sen (see Fig. 2) as well as the high frequency shield (Li, as above) which are all “configured to be entirely detachable” since each component is rigidly attached to the other components to form the apparatus and may be detached by any means.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971) and Li (US Pub. 2015/0129131), as applied to claim 1 above, and further in view of Zhou (US Pub. 2009/0314208).
The limitations of claim 1 are set forth above.
Regarding claim 2, Sen teaches a power supply line disposed along the longitudinal direction of the supporting shaft unit to supply a power to the mounting table (Sen – [0070] and Fig. 3, source #322 connected vertically upward to pedestal #228, see Fig. 2).

Modified Sen does not teach wherein the power supply line is connected through a plug pin and a socket at a position where the module unit is detached.
However, Zhou teaches wherein a power supply line (Zhou – [0038] and Fig. 3A, conductive lead #315) is connected through a plug pin and a socket (Zhou – [0038] and Fig. 3A, conductive plug #320 and socket #326) at a position where a module unit is detached (Fig. 3A – leads are connected in a removable module).
Modified Sen and Zhou both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connections of the modified Sen apparatus to comprise the pin/socket structure of Zhou in order to enable standard gauge wires and connectors from the power box (Zhou – [0039]), to electrically insulate the connections (Zhou – [0039]), and to allow for the elimination of band-pass filters to reduce cost for the assembly (Zhou – [0039]).

Regarding claim 3, modified Sen does not teach wherein the socket has a cylindrical shape protruding in a pin direction and is pivotable depending on an arrangement position of the plug pin.
However, Zhou teaches wherein the socket has a cylindrical shape protruding in a pin direction and is pivotable depending on an arrangement position of the plug pin (Zhou – [0038] and Figs. 3A-B, plugs #320 shown as substantially cylindrical, thus the sockets #326 are also as shown securely fitting in Fig. 3A, any element is “pivotable” since it is depicted as a distinct component).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connections of the modified Sen apparatus to comprise the pin/socket structure of Zhou in order to enable standard gauge wires and connectors from the power box (Zhou – [0039]), to electrically insulate the connections (Zhou – [0039]), and to allow for the elimination of band-pass filters to reduce cost for the assembly (Zhou – [0039]).

Regarding claim 4, Sen teaches a signal line that is disposed along the longitudinal direction of the supporting shafting unit to transmit an output signal of a sensor disposed at the mounting table (Sen – [0071]-[0073] and Fig. 3, temperature sensor #360 with signal line vertically downward and connected to heater power supply #338 and controller #310).

Modified Sen does not teach wherein the signal line is connected through a plug pin-socket at a position where the module unit is detached.
However, Zhou teaches wherein a signal line (Zhou – [0038] and Fig. 3A, conductive lead #315 provides a power signal) is connected through a plug pin-socket (Zhou – [0038] and Fig. 3A, conductive plug #320 and socket #326) at a position where a module unit is detached (Fig. 3A – leads are connected in a removable module).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connections of the modified Sen apparatus to comprise the pin/socket structure of Zhou in order to enable standard gauge wires and connectors from the power box (Zhou – [0039]), to electrically insulate the connections (Zhou – [0039]), and to allow for the elimination of band-pass filters to reduce cost for the assembly (Zhou – [0039]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971), Li (US Pub. 2015/0129131), and Zhou (US Pub. 2009/0314208), as applied to claims 2-4 above, and further in view of Nause (US Pub. 2004/0058463).
The limitations of claims 2-4 are set forth above.
Regarding claim 5, modified Sen does not teach wherein the module unit is provided with a slip ring for outputting the output signal.
However, Nause teaches wherein a module unit (Nause – [0029] and Fig. 1, structure below bottom wall of chamber #2) is provided with a slip ring (Nause – [0029] and Fig. 1, slip ring #18) for outputting an output signal (Nause – [0029]: slip ring couples temperature sensor #15 to a controller #14 to provide temperature data).
Modified Sen and Nause both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus to comprise the slip ring of Nause to output a signal from the temperature sensor (previously cited above) in order to allow for transmission of signals via a rotating shaft (Nause – [0029]) to precisely control the substrate temperature during operation (Nause – [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971) and Li (US Pub. 2015/0129131), as applied to claim 1 above, and further in view of Tran (US Pub. 2010/0294199).
The limitations of claim 1 are set forth above.
Regarding claim 6, modified Sen does not teach wherein the rotation mechanism includes driving pulleys, passive pulleys disposed on an outer peripheral surface of the protruding part of the supporting shaft unit, and a driving belt wound around the driving pulleys and the passive pulleys, and slits through which the driving belt passes are formed at the high frequency shield.
However, Tran teaches wherein a rotation mechanism includes a driving pulley (Tran – [0059] and Fig. 5, first pulley #528), a passive pulley disposed on an outer peripheral surface of the protruding part of the supporting shaft unit (Tran – [0059] and Fig. 5, second pulley #530 engaged with shaft #506/conduit #522), and a driving belt wound around the driving pulley and the passive pulley (Tran – [0059] and Fig. 5, comprising belt #532), and slits through which the driving belt passes are formed at the high frequency shield (Tran – Fig. 5, belt #532 passes through the sidewall of frame #502, where a rectangular slit is formed).
Modified Sen and Tran both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive mechanism of modified Sen with the rotational mechanism of Tran in order to allow for accurate rotational control within one degree, feature alignment of a substrate, and knowledge of the substrate position relative to the processing chamber (Tran – [0060]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971), Li (US Pub. 2015/0129131), and Tran (US Pub. 2010/0294199), as applied to claim 6 above, and further in view of Celaru (US Pub. 2011/0300297).
The limitations of claim 6 are set forth above.
Regarding claim 7, Sen teaches wherein a first mounting table unit and a second mounting table unit, each including the mounting table, the supporting shaft unit, and the high frequency shield, are disposed in the processing chamber (Sen – Fig. 2, two pedestals #228 with related stems #226 and lower assemblies).

Sen modified by Li does not teach wherein the rotation mechanism comprises driving pulleys.
However, Tran teaches wherein the rotation mechanism comprises a driving pulley (Tran – [0059] and Fig. 5, first pulley #528).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the drive mechanism of modified Sen with the rotational mechanism of Tran in order to allow for accurate rotational control within one degree, feature alignment of a substrate, and knowledge of the substrate position relative to the processing chamber (Tran – [0060]). 

To clarify the record, the claim limitation: “and the mounting tables of the first mounting table unit and the second mounting table unit are rotated synchronously by providing the driving pulleys of the rotation mechanism for driving the supporting shaft units of the first mounting unit and the second mounting unit at a common driving shaft” are merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 

Modified Sen (with Tran) appears to be capable of rotating synchronously if both drive mechanisms of Sen were modified by the mechanism of Tran, but does not appear to be capable of doing so because of a common driving shaft.
In accordance, Celaru teaches wherein two rotating mechanisms are rotated synchronously by virtue of a belt and common driving shaft (Celaru – [0053] and Fig. 8, drive shaft #140 coupled to opposite wafer platforms #210 by a single belt #280).
Modified Sen and Celaru both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus to comprise the common shaft rotating mechanism in combination with the mechanism of modified Sen (particularly, Tran) in order to improve deposition uniformity without negative impacts to maintenance and operational RPM of the substrate holders, and to ensure equal rotation among all wafers (Celaru – [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971) and Li (US Pub. 2015/0129131), as applied to claim 1 above, and further in view of Hong (US Pub. 2012/0221167).
The limitations of claim 1 are set forth above.
The Examiner notes that one of ordinary skill in the art would recognize that a “dog”, in the engineering arts, describes a member that “prevents or imparts movement through physical engagement” and “may hold another object in place by blocking it, clamping it, or otherwise obstructing its movement” (Wikipedia: “Dog (engineering), accessed 10/26/2022). The disclosure does not describe the claimed dog in any detail beyond depicting it as a rigidly attached member (see pars. [0084], [0086] and Fig. 7 of the instant publication ‘637), thus the Examiner interprets any member disclosed in the prior art, capable of performing the functional limitations of the claim, as meeting the limitations of the claimed “dog” (even if the prior art does not explicitly describe said member as a “dog”).

Regarding claim 8, modified Sen does not teach a dog disposed on a side surface of the protruding part of the supporting shaft unit and configured to detect a rotation angle of the mounting table; a light emitting/receiving unit disposed at the high frequency shield and configured to irradiate detection light to the dog for detecting a direction of the dog and to receive the detection light irradiated to the dog; and a detection unit disposed at a position separated from the high frequency shield and to which a detection signal of the detection light received by the light receiving unit is inputted.
However, Hong teaches a dog (Hong – [0073] and Fig. 3, rotation recognition mark #61b) disposed on a side surface of the protruding part of the supporting shaft unit (Hong – Fig. 3, located on a side surface of the shaft #42 below the chamber bottom wall) and configured to detect a rotation angle of the mounting table (Hong – [0073] and Figs. 3-4, reflects light from sensor #62b); a light emitting/receiving unit (Hong – [0073] and Figs. 3-4, rotation recognition sensor #62b which emits/receives light “L”) disposed at the high frequency shield (Hong – Fig. 3, is located below the chamber wall in the general vicinity of where the HF shield of modified Sen is located, see as set forth above) and configured to irradiate detection light to the dog for detecting a direction of the dog and to receive the detection light irradiated to the dog (Hong – [0073] and Figs. 3-4, utilizing light “L”); and a detection unit (Hong – Fig. 3, rotation sensor controller #72) disposed at a position separated from the high frequency shield (Hong – Fig. 3, shown schematically as away from the apparatus) and to which a detection signal of the detection light received by the light receiving unit is inputted (Hong – Fig. 3, denoted by signal line connecting #62b and #72).
Modified Sen and Hong both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus to comprise the rotation detecting assembly of Hong in order to reliably check the rotational state of the susceptor, to check for errors between the actual and presumed state of the susceptor, and to accurately correct encoded values for temperature distribution calculations (Hong – [0117] and [0100]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sen (US Pub. 2005/0196971) and Li (US Pub. 2015/0129131), as applied to claim 1 above, and further in view of Kato (US Pub. 2010/0050943) and Kobayashi (US Pub. 2015/0083042).
The limitations of claim 1 are set forth above.
Regarding claim 9, modified Sen does not teach a bearing disposed between the high frequency shield and the supporting shaft unit and configured to rotatably hold the supporting shaft unit.
However, Kato teaches a bearing disposed between a shield and a supporting shaft unit (Kato – [0065] and Fig. 4, magnetic fluid bearing #84 between case member #82 and shaft #81) and configured to rotatably hold the supporting shaft unit (Kato – [0065]).
Modified Sen and Kato both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus with the bearings of Kato in order to support rotational motion of the shaft without generating abrasion powder like traditional bearings (Kato – [0065]).

Modified Sen does not teach an equipotential unit configured to equalize potentials of the high frequency shield and the supporting shaft unit.
However, Kobayashi teaches an equipotential unit (Kobayashi – [0053] and FIg. 4, conductive brushes/slip rings between rotating portion #225 and stationary housing #256) configured to equalize potentials of the high frequency shield and the supporting shaft unit (Kobayashi – [0053]: RF return paths made between #225 and #256 to create a DC ground).
Modified Sen and Kobayashi both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus with the equipotential unit of Kobayashi in order to create a unified DC ground between the shaft and the matching unit (see Sen par. [0073], as taught by Kobayashi par. [0053]).

Regarding claim 10, Sen modified by Li and Tran do not teach wherein the equipotential unit is a brush electrode disposed between an outer race of the bearing and the supporting shaft unit.
However, Kobayashi teaches wherein the equipotential unit is a brush electrode (Kobayashi – [0053] and Fig. 4, conductive brushes between rotating portion #225 and stationary housing #256) disposed between an outer race of the bearing and the supporting shaft unit.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus with the equipotential unit of Kobayashi in order to create a unified DC ground between the shaft and the matching unit (see Sen par. [0073], as taught by Kobayashi par. [0053]).

Regarding claim 11, Sen modified by Li and Tran do not teach wherein the equipotential unit is a slip ring disposed between the high frequency shield and the supporting shaft.
However, Kobayashi teaches wherein the equipotential unit is a slip ring (Kobayashi – [0053] and Fig. 4, conductive slip ring between rotating portion #225 and stationary housing #256) disposed between the high frequency shield and the supporting shaft.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sen apparatus with the equipotential unit of Kobayashi in order to create a unified DC ground between the shaft and the matching unit (see Sen par. [0073], as taught by Kobayashi par. [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeBoer (US Patent 4,821,674) teaches a rotating substrate support with temperature sensor (Fig. 1). Maydan (US Patent 4,951,601) teaches a multi-chamber apparatus with rotating shaft (Fig. 2). Nozawa (US Pub. 2017/0076914) teaches aspects of a rotating shaft assembly (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718